Exhibit 10.1
 
INTEGRYS ENERGY GROUP, INC.


TRANSACTION RETENTION PLAN


1.         Purpose. The Plan has been established by the Company for the purpose
of encouraging key employees to remain in the employ of the Company in
connection with the transaction between the Company and Parent.


2.         Definitions.  For purposes of the Plan, the following terms have the
meanings set forth below:


a.           “Affiliate” shall mean, with respect to the Company, any
individual, firm, partnership, corporation, limited liability corporation or
other entity, including any successor (by merger or otherwise) of such entity,
or a group of any of the foregoing acting in concert that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, the Company.


b.           “Code” shall mean the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.  Any reference to a
particular provision of the Code includes any successor provision thereto.


c.           “Closing” shall mean the Closing as defined in the Merger
Agreement.


d.           “Closing Date” shall mean the Closing Date as defined in the Merger
Agreement.


e.           “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.


f.            “Company” shall mean Integrys Energy Group, Inc.  Following the
Closing, the Company shall mean Parent and its Affiliates, including the Company
and its Affiliates.


g.           “Executive Management” shall mean (i) an executive officer of the
Company as defined for purposes of Rule 3b-7 under the Securities Exchange Act
of 1934, as amended, or (ii) any other employee of the Company or an Affiliate
who is classified by the Company as a member of the executive management team.


h.           “Merger Agreement” shall mean the Agreement and Plan of Merger,
dated as of June 22, 2014, between the Company and Parent.


i.            “Notice of Participation” shall mean a notice from the Company to
a Participant indicating the Participant’s eligibility to participate in the
Plan and the Retention Payment which the Participant is eligible to earn
hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 

 
j.           “Parent” shall mean Wisconsin Energy Corporation, a Wisconsin
corporation.


k.           “Participant” shall mean (i) an Executive Management employee who
has been selected by the Committee to participate in the Plan as indicated by a
Notice of Participation, or (ii) any other key employee who has been selected by
the Chief Executive Officer of the Company to participate in the Plan as
indicated by a Notice of Participation.


l.            “Plan” shall mean this Integrys Energy Group, Inc. Transaction
Retention Plan.


m.          “Pre-Closing Retention Payment Date” shall mean the date specified
in a Participant’s Notice of Participation.


n.           “Retention Payment” shall mean, with respect to each Participant,
the amount set forth on such Participant’s Notice of Participation.


3.         Effective Date. The effective date of the Plan is June 22, 2014, the
date as of which the Plan was adopted by the Company’s Board of
Directors.  Unless the Plan terminates earlier under the final sentence of
Section 5, the Plan shall terminate on the date on which the last Participant
has received, or is no longer eligible for, a Retention Payment.


4.         Administration. The Committee shall have shall have discretionary
authority and control to administer the Plan, including, without limitation, the
discretionary authority and control:  (i) to interpret the Plan, (ii) to
determine a Participant’s entitlement to a Retention Payment, (ii) to make all
determinations deemed necessary or desirable for the administration of the Plan,
and (iv) to make such expenditures and retain such advisors as deemed necessary
to administer and effect the purposes of the Plan. Subject to any
interpretations, determination or other directives of the Committee, the Chief
Executive Officer of the Company may exercise any of the Committee’s authority
and control with respect to Participants who are not Executive Management
employees.  The determinations of the Committee (and the determinations of the
Chief Executive Officer with respect to Participants who are not Executive
Management employees) shall be binding on the Participant or any person claiming
benefits through the Participant.


5.         Eligibility for and Timing of Retention Payment.  Except as otherwise
provided in a Participant’s Notice of Participation, each Participant shall be
paid all or a portion of the Retention Payment as follows:


a.           If the Closing occurs prior to the Pre-Closing Retention Payment
Date and the Participant remains continuously employed by the Company or its
Affiliates through the Closing, then 100% of such Participant’s Retention
Payment shall be paid on or as soon as administratively practicable after the
Closing Date.
 
 
 
2

--------------------------------------------------------------------------------

 

 
b.           If the Closing does not occur prior to the Pre-Closing Retention
Payment Date, then:


  i.           50% of the Participant’s Retention Payment shall be paid on or as
soon as reasonably practicable after the Pre-Closing Retention Date if the
Participant remains continuously employed by the Company or its Affiliates
through the Pre-Closing Retention Payment Date; and


  ii.          50% of the Participant’s Retention Payment shall become payable
on or as soon as reasonably practicable after the Closing Date if the
Participant remains continuously employed by the Company or its Affiliates
through the Closing Date.


If a Participant does not become entitled to payment of the Retention Payment
under the terms of the preceding paragraphs of this Section 5, then the
Participant shall not be entitled to any payment hereunder.  To the extent the
Closing has not occurred, the Plan will automatically terminate, and no
Participant shall be entitled to any further payment hereunder, on the date on
which the Merger Agreement is terminated in accordance with its terms.


6.         Amount of Retention Payment. The maximum amount of aggregate
Retention Payments payable under the Plan shall be $4 million.  Subject to such
aggregate maximum, the amount of each Participant’s Retention Payment shall be
determined as follows:


a.           For any Participant who is an Executive Management employee, the
amount of the potential Retention Payment shall be determined by the Committee
and set forth in the Participant’s Notice of Participation.


b.           For any Participant who is not an Executive Management employees,
the amount of the potential Retention Payment shall be determined by the Chief
Executive Officer of the Company (or his delegate) and set forth in the
Participant’s Notice of Participation.


7.         Confidentiality.  A Retention Payment is payable only if the
Participant agrees to keep the terms of the Participant’s potential Retention
Payment strictly confidential.  In consideration of being eligible to
participate in the Plan, the Participant must agree not to disclose any
information concerning the Participant’s potential Retention Payment to other
employees of the Company or its Affiliates, or to any Company customers or
suppliers, or to any other third party, except the Participant’s spouse,
attorney, financial advisor, accountant, or as may be required by law.  This
confidentiality commitment on the Participant’s part is material to the Plan and
will remain in full force and effect after any Retention Payment is made.


8.         Withholding; 409A. The Company and any of its Affiliates shall be
entitled to withhold from amounts to be paid to any Participant hereunder any
federal, state or local withholding or other taxes or charges which it is from
time to time required to withhold.  The Plan is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Code Section
409A. The Plan is intended to provide short-term deferrals exempt from Code
Section 409A and shall be interpreted and administered in a manner consistent
with such intention.  All payments to which a Participant becomes entitled will
be completed no later than two and one-half (2 ½) months following the close of
the calendar year during which the Participant becomes entitled to the payment.
 
 
 
3

--------------------------------------------------------------------------------

 

 
9.         Limitation on Benefits.


a.           If any portion of a Participant’s payments or benefits under the
Plan, or under any other agreement with or plan of the Company or its Affiliates
(in its aggregate, “Total Payments”), would constitute an “excess parachute
payment” that is subject to the tax (the “Excise Tax”) imposed by Code Section
4999 of the Code, then the Total Payments to be made to the Participant shall be
reduced such that the value of the aggregate Total Payments that the Participant
is entitled to receive shall be One Dollar ($1) less than the maximum amount
which the Participant may receive without becoming subject to the tax imposed by
Code Section 4999; provided that the foregoing reduction in the amount of Total
Payments shall not apply in the case of a Participant who has in effect an
employment contract or is otherwise covered under a change in control severance
plan providing that the Total Payments to the Participant shall be determined
without regard to the maximum amount allowable under Section 280G of the Code.


b.           The terms “excess parachute payment” and “parachute payments” shall
have the meanings assigned to them in Code Section 280G, and such “parachute
payments” shall be valued as provided therein.  Present value shall be
calculated in accordance with Code Section 280G(d)(4).  Upon notice by the
Company to a Participant of its belief that there is a payment or benefit due
the Participant which will result in an excess parachute payment as defined in
Code Section 280G, the Participant and the Company, at the Company’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (“National Tax Counsel”) selected by the Company’s
independent auditors and acceptable to the Participant in his sole discretion
(which may be regular outside counsel to the Company), which opinion sets
forth:  (i) the amount of the base period income, (ii) the amount and present
value of the Total Payments, and (iii) the amount and present value of any
excess parachute payments determined without regard to the limitations of this
Section.   For purposes of such opinion, the value of any noncash benefits or
any deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Code Sections 280G(d)(3) and (4)
(or any successor provisions), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Participant.  The
opinion of National Tax Counsel shall be addressed to the Company and the
Participant and shall be binding upon the Company and the Participant.  If such
opinion determines that there would be an excess parachute payment, the payments
or benefits determined by such counsel to be includible in Total Payments shall
be reduced or eliminated so that there will be no excess parachute
payment.  Such reduction shall be achieved by reducing or eliminating payments
or benefits in the manner that produces the highest economic value to the
Participant; provided that in the event it is determined that the foregoing
methodology for reduction would violate Code Section 409A, the reduction shall
be made pro rata among the benefits and/or payments (on the basis of the
relative present value of the parachute payments).  If such National Tax Counsel
so requests in connection with the opinion required by this Section 9, the
Participant and the Company shall obtain, at the Company’s expense, and the
National Tax Counsel may rely on in providing the opinion, the advice of a firm
of recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant.  If the provisions of
Code Sections 280G and 4999 are repealed without succession, then this Section 9
shall be of no further force or effect.
 
 
 
4

--------------------------------------------------------------------------------

 

 
10.       No Assignment.  Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferrable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant.


11.       Plan Not Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the payment of any benefits shall be
construed as giving any Participant, or any person whomsoever, the right to be
retained in the service of the Company or an Affiliate, and all Participants
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.


12.       Severability.  If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.


13.       Successors and Assigns.  The Plan shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Participant, present and future, and any successor to the Company.


14.       Headings Not Part of Plan.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


15.       No Interest in Company or Affiliate Assets.  The Plan shall not be
required to be funded unless such funding is directed by the Company’s Board of
Directors.  Regardless of whether the Plan is funded, no Participant shall have
any right to, or interest in, any assets of any Company which may be applied by
the Company to the payment of benefits or other rights under this Plan, or to
the assets of any Affiliate.
 
 
 
5

--------------------------------------------------------------------------------

 

 
16.       Expenses and Interest.  If (i) a dispute arises with respect to the
enforcement of the Participant’s rights under the Plan or (ii) any legal or
arbitration proceeding shall be brought to enforce or interpret any provision
contained herein or to recover damages for breach hereof, in either case so long
as the Participant is not acting in bad faith, the Participant shall recover
from the Company any reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of such dispute, legal or arbitration
proceeding (“Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Participant calculated at the rate of interest
announced by US Bank Milwaukee, National Association, Milwaukee, Wisconsin, or
any successor thereto, from time to time as its prime or base lending rate from
the date that payments to him or her should have been made under the
Plan.  Within ten (10) days after the Participant’s written request therefore
(but in no event later than the end of the calendar year following the calendar
year in which such Expense is incurred), the Company shall reimburse the
Participant, or such other person or entity as the Participant may designate in
writing to the Company, the Participant’s reasonable Expenses.


17.       Amendment and Termination. Prior to the payment of all amounts that
may become due under the Plan to a Participant, the Plan may not be amended or
terminated in a manner adverse to the interests of such Participant without the
prior written consent of the Participant.


18.       Illinois Law. The Plan shall be construed and enforced according to
the laws of the State of Illinois, without reference to conflict of law
principles thereof, to the extent not preempted by federal law or other
applicable local law, which shall otherwise control.


19.       Additional Terms and Conditions. The following terms and conditions
also apply to this Plan:


(a)          Any Retention Payment made in accordance with this Plan is in
addition to (and shall not offset) any other compensation or benefits for which
the Participant may be eligible by reason of his or her employment with the
Company, including but not limited to payments made pursuant to any severance
plan.


(b)          No verbal or written representations made by Company employees or
others that are contrary or in addition to the terms set forth in the Plan shall
be binding upon the Company or any Affiliate of the Company, or their respective
shareholders, directors, officers, employees or agents.  As used in this Plan,
the term “Company” also includes any successor in interest to the Company.


(c)          Any amounts paid hereunder shall not constitute compensation for
purposes of any retirement plan or other plan, program, policy or contract
covering the Company and its Affiliates and shall not entitle the Participant to
a benefit under any plan, program, policy or contract which is greater than the
benefit to which the Participant would have been entitled had such amounts not
been paid.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
INTEGRYS ENERGY GROUP, INC.


TRANSACTION RETENTION PLAN


NOTICE OF PARTICIPATION


[Insert Name of Participant]
[Insert Address]
[Insert City, State, Zip Code]


Dear [Insert Name of Participant]:


The purpose of this Notice of Participation (this “Notice”) is to inform you
that you have been designated as being eligible to earn a Retention Payment
under the Integrys Energy Group, Inc. Transaction Retention Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto under the Plan. The amount of your potential Retention Payment is
$________.


To receive any of the Retention Payment, you must remain continuously employed
by the Company or its Affiliates until ___________________(the “Pre-Closing
Retention Payment Date”) or the Closing, as described in the Plan.


This Notice and the Retention Payment are subject in all respects to the terms
and conditions of the Plan. If and to the extent that this Notice conflicts or
is inconsistent with the terms and conditions of the Plan, the Plan shall govern
and control. The Plan and this Notice contain the entire understanding between
you and the Company with respect to the subject matter hereof, and supersede any
and all prior agreements between you and the Company with respect thereto.


* * * * *
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
INTEGRYS ENERGY GROUP, INC.
 
 
         
 
By:
      Name:       Title:            

 

 


ACKNOWLEDGEMENT


I hereby acknowledge that (i) I have received and reviewed a copy of the Plan,
and (ii) this Notice and my participation in the Plan are subject in all
respects to the terms and conditions of the Plan, including, without limitation,
my obligation not to disclose the terms of my Plan participation to any employee
of the Company or its Affiliates or to any other person, expect as specified
permitted under the Plan.
 
 

    Dated: ___________, 2014   Participant’s Signature      

 
 
 